Campbell, J.,
delivered the opinion of the court.
The title of Mrs. Platt to the lot in dispute was not a matter of controversy in the suit in the United States circuit court. There was no issue as to that. Her title was only incidentally involved. She was a party to that suit only in her character of creditor of the Kleins, who had attached their effects, and not as owner of the lot here sued for. The many creditors of the Kleins, who had levied attachments, and were brought into the suit in equity in the United States court, had nothing in common except that each was *191pursuing the Kleins. Each creditor was for himself, and was the rival of every other who was seeking to get satisfaction of his demand out of the same effects. The only issue between creditors was as to their respective rights as against property of the Kleins. Their several demands as debts maintainable against the Kleins, and the respective priorities of attaching creditors as to subjects attached, were involved and decided, and as to these the judgment is res judicata, but no farther. The rule rests on the ground that there has already been a trial and adjudication of the matter sought to be again litigated, and where it appears that the particular matter was not of the essence of the cause, was not directly involved, and, therefore, did not require, and probably did not receive, the attention due to á matter in issue, the decision of which would be decisive of the case or a material part of it, the rule does not apply.
Mrs. Platt was not concluded as to her title to the lot by the decree and subsequent proceedings under it.
Nor did the purchaser under that decree acquire the right to hold the lot as against her, for the very decree under which the claim is made recognized the right of Mrs. Platt to appropriate to her attachment the debt secured by mortgage, by which debt alone the Kleins held or could hold possession of the lot, and awarded this debt to her.

Affirmed.